Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7-12, 14-19 are allowed and remembered as claims 1-17. The original Claim 6, 13, 20 have been canceled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Jonsson, Reg. No. 67,567 on February 10, 2022.
The application has been amended as follows: 
As per claim 14, please change claim dependency from claim 13 to – claim 8--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A computing device, comprising: at least one sensor; at least one output device; one or more processors; and a memory storing a software application that, when executed by the one or more processors, causes the computing device to: wirelessly connect with a computing system of a vehicle when a driver is within the vehicle, wherein the vehicle includes an external monitoring system comprising one or more sensors; receive, from the computing system of the vehicle while the vehicle is stopped, an alert indicating a change in at least one condition external to the vehicle; in response to receivin the alert from the computin system of the vehicle, determine, using the at least one sensor of the computing device, whether the driver is usinq the computinq device; and based on determining that the driver is using the computing device, output, via the at least one output device, a corresponding alert indicating the change in the at least one condition external to the vehicle.
As per claim 8, 
while the vehicle is stopped, an alert indicating a change in at least one condition external to the vehicle; in response to receiving the alert from the computing system of the vehicle, determine, usinq at least one sensor of the computinq device, whether the driver is using the computing device; and based on determinin that the driver is usinq the computin device, output, via at least one output device of the computing device, a corresponding alert indicating the change in the at least one condition external to the vehicle.
As per claim 15, 
A computer-implemented method of alerting drivers, the method being performed by one or more processors of a computing device and comprising: wirelessly connecting with a computing system of a vehicle when a driver is within the vehicle, wherein the vehicle includes an external monitoring system comprising one or more sensors; receiving, from the computing system of the vehicle while the vehicle is stopped, an alert indicating a change in at least one condition external to the vehicle; in response to receiving the alert from the computing system of the vehicle, determininc, usinq at least one sensor of the computin device, whether the driver is using the computing device; and based on determinin that the driver is usinc the computin device, outputting, via at least one output device of the computing device, a corresponding alert indicating the change in the at least one condition external to the vehicle.


The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Sun et al. (US 2011/0169626) shows A computing device, comprising: at least one output device; one or more processors; and a memory storing a software application that, when executed by the one or more processors, causes the computing device to: wirelessly connect with a computing system of a vehicle when a driver is within the vehicle, wherein the vehicle includes an external monitoring system comprising one or more sensors; receive, from the computing system of the vehicle, an alert indicating a change in at least one condition external to the vehicle, output, via the at least one output device, a corresponding alert indicating the change in the at least one condition external to the vehicle.  Penilla et al. (US 2017/0197617) shows traffic light changing states.  Steinmetz et al. (US 2015/0228191) shows a sensor is a camera. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1, 8 and 15, respectively, including: 
at least one sensor; receive, from the computing system of the vehicle while the vehicle is stopped, an alert indicating a change in at least one condition external to the vehicle; in response to receiving the alert from the computing system of the vehicle, determine, using the at least one sensor of the computing device, whether the driver is using the computing device; and based on determining that the driver is using the computing device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689